DETAILED ACTION
Notice to Applicant
In the amendment dated 7/11/2022, the following has occurred: Claims 1, 5, 7, and 18 have been amended.
Claims 1, 5, 7-11, and 13-18 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Allowable Subject Matter
Claims 1, 5, 7-11, and 13-18 allowed.
The following is an examiner’s statement of reasons for allowance: The independent claims have been amended to require “wherein the at least one through hole comprises a second through hole, the first through hole and the second through hole each have a strip shape, and the first through hole and the second through hole each extend along a direction in which the vents are arranged; and wherein the first through hole has a size greater than a size of the second through hole, the at least one metal wire comprises a plurality of metal wires, one of the plurality of metal wires partitions the second through hole into a plurality of regions, and a number of at least two of the plurality of metal wires corresponding to the first through hole is greater than a number of at least one of the plurality of metal wires corresponding to the second through hole.” Previously cited Ha (KR 2019-0032883) teaches through holes with what could be called a “strip shape” but does not teach more than one vent and a plurality of metal wires over said through hole(s). Ohkura (US 2013/0200700) was cited for teaching a through hole of a circuit board spanning multiple vents but it does not teach multiple through holes with a different number of wires spanning each through hole. There does not appear to be any motivation or teaching in the art to provide through-holes of different sizes with different numbers of metal wires spanning the through-holes as claimed, in combination with the other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723